EXHIBIT 10.2
WIRELESS RONIN TECHNOLOGIES, INC.
NON-EMPLOYEE DIRECTOR STOCK OPTION AGREEMENT
PURSUANT TO THE AMENDED AND RESTATED
2006 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN
Number of shares subject to option:                      Option No:
                    
Date of grant:                     , _____
THIS OPTION AGREEMENT, is entered into by and between Wireless Ronin
Technologies, Inc., a Minnesota corporation (the “Company”), and
                    , an individual eligible to receive options under the Plan
(“Optionee”). Unless otherwise defined herein, capitalized terms shall have the
meaning set forth in the Company’s Amended and Restated 2006 Non-Employee
Director Stock Option Plan.
1. Non-Qualified Stock Option. The Option evidenced by this Agreement is not
intended to, and did not at the date of grant, qualify as an “incentive stock
option” within the meaning of Section 422 of the United States Internal Revenue
Code of 1986, as amended.
2. Grant of Option. Pursuant to the provisions of the Plan, the Company grants
to the Optionee, subject to the terms and conditions of the Plan and this
Agreement, the right and option to purchase from the Company all or a part of an
aggregate of                      (                                         )
shares of Common Stock (the “Shares”) at the purchase price of
$                     per share (the “Option”).
3. Terms and Conditions. It is understood and agreed that the Option evidenced
hereby is subject to the following terms and conditions:
(a) Expiration Date. The Option expires ten (10) years after the date of grant
specified above.
(b) Exercise of Option. Subject to the Plan and the other terms of this
Agreement regarding the exercisability of the Option, the Option shall be
exercisable as to (i)                     _____ shares on the date of grant and
(ii) an additional                     _____ shares upon the first, second and
third anniversaries of the date of grant. Any exercise must be accompanied by a
written notice to the Company specifying the number of shares of Common Stock as
to which the Option is being exercised.
(c) Payment of Purchase Price Upon Exercise. At the time of any exercise, the
exercise price of the Shares as to which the Option is being exercised shall be
paid in United States dollars by certified check or bank draft, by tendering
shares of Common Stock owned by the person exercising the Option and having a
fair market value equal to the cash exercise price applicable to such Option, or
by a combination of United States dollars and Common Stock, or any cashless
exercise procedures that are, from time to time, approved by the Committee or
Board all as set forth in Section 9(b) of the Plan.

 

 



--------------------------------------------------------------------------------



 



(d) Nontransferability. The Option shall not be transferable other than by will
or by the laws of descent and distribution. During the lifetime of the Optionee,
the Option shall be exercisable only by the Optionee. No transfer of the Option
by the Optionee by will or by the laws of descent and distribution shall be
effective to bind the Company unless the Company is furnished with written
notice thereof and a copy of the will or such other evidence as the Board may
determine necessary to establish the validity of the transfer.
(e) No Rights as Shareholder. The Optionee shall have no rights as a shareholder
of the Company with respect to any Shares prior to the date of issuance to the
Optionee of a certificate for such Shares.
(f) Compliance with Law and Regulations. The Option and the obligation of the
Company to sell and deliver Shares hereunder are subject to all applicable laws,
rules and regulations and to such approvals by any government or regulatory
agency as may be required. The Option shall not be exercisable, and the Company
shall not be required to issue or deliver any certificates for Shares prior to
the completion of any registration or qualification of the Shares under any
federal or state law, or any rule or regulation of any government body which the
Company shall, in its sole discretion, determine to be necessary or advisable.
Moreover, the Option may not be exercised if its exercise or the receipt of
Shares pursuant thereto would be contrary to applicable law.
(g) Income Taxes. The Optionee understands that, upon exercise of this Option,
Optionee will recognize income for tax purposes in an amount equal to the excess
of the then fair market value of the Shares over the exercise price. The
Optionee is wholly responsible for the payment of any taxes incurred as a
consequence of the exercise of this Option and any subsequent sale of the
Shares.
4. Termination of Status as a Non-Employee Director. Upon the termination of
Optionee’s status as a Non-Employee Director for any reason prior to the
expiration of the Option, the Option may be exercised, to the extent that the
Optionee shall have been entitled to do so on the date of his or her
termination, at any time or from time to time, but not later than (i) the
expiration of the Option or (ii) twelve months after the Optionee’s termination,
whichever date is earlier; provided, that if the Optionee is restricted by
agreement with the managing underwriter of an underwritten public offering of
the Company’s common stock from effecting any sales or transfers of the Shares
(the “Lock-Up Agreement”), the time period in (ii) above shall be extended until
the date 90 days following the expiration of such Lock-Up Agreement.
5. Suspension or Termination of Option for Misconduct. If the Board reasonably
believes that the Optionee has committed an act of misconduct, it may suspend
the Optionee’s right to exercise the Option pending a determination by the
Board. If the Board determines that the Optionee has committed an act of
embezzlement, fraud, dishonesty, nonpayment of an obligation owed to the
Company, breach of fiduciary duty or deliberate disregard of the Company’s rules
resulting in loss, damage or injury to the Company, or if the Optionee makes an
unauthorized disclosure of any Company trade secret or confidential information,
engages in any conduct constituting unfair competition with respect to the
Company, or induces any party to breach a contract with the Company, neither the
Optionee nor the Optionee’s estate shall be entitled to exercise any option
whatsoever.

 

 



--------------------------------------------------------------------------------



 



6. Optionee Bound by Plan. The Optionee hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by all the terms and provisions thereof. In the
event of any question or inconsistency between this Agreement and the Plan, the
terms and conditions of the Plan shall govern.
7. Notices. Any notice hereunder to the Company shall be addressed to it at its
principal executive offices, located at Wireless Ronin Technologies, Inc., Baker
Technology Plaza, Suite 475, 5929 Baker Road, Minnetonka, Minnesota 55345,
Attention: Chief Financial Officer; and any notice hereunder to the Optionee
shall be addressed to the Optionee at the address last appearing in the records
of the Company; subject to the right of either party to designate at any time
hereunder in writing some other address.
8. Counterparts. This Agreement may be executed in two counterparts each of
which shall constitute one and the same instrument.
9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota, except to the extent
preempted by federal law, without regard to the principles of comity or the
conflicts of law provisions of any other jurisdiction.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and the Optionee has executed this Agreement, both as of
the day and year first above written.

   
WIRELESS RONIN TECHNOLOGIES, INC.

                       
 
  By:        
 
  Its:  
 
   
 
     
 
   
 
                OPTIONEE    
 
                     
 
  [Optionee]



 

 